CONCURRING OPINION
By HORNBECK, J.
I believe the question presented may be answered upon very simple analysis.
The plaintiff elected to base her action upon the negligence of an employee of the defendant association. Proof of this averment would entitle plaintiff to recover if the defendant was such an entity as would be answerable for the negligence of its employees. If it was a charitable institution it was not so answerable but only upon averment and proof that it was negligent in the selection of its employee. Defendant answered that it was a charitable institution, which plaintiff by reply denied.
There was then presented the one issue, viz.: Was defendant a charitable institution? If so, plaintiff could not recover because her case was not grounded upon that hypothesis. If not a charitable institution then the other issues were for the jury.
The question of proof of due care in the selection of the employee of defendant was not before the court as there was no allegation in the petition which made it germane or competent.
When it appeared that the defendant was a charitable institution, and it so appears, the plaintiff’s case fails as a matter of law for that reason alone.